Status of Claims
Claims 1, 10 and 18 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 October 2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 October 2020 was considered by the examiner.

Response to Arguments
101 Rejection:
	Applicant asserts that present claims are patent eligible under 35 USC 101 because although the present claims recite the judicial exceptions of performing an economic transaction and risk mitigation, which are categorized as “Certain Methods for Organizing Human Activity”, the present claims provide adequate innovative improvement to place the recited judicial exceptions into practical application. The examiner agrees. The use of a cross-ledger system 

103: Rejection:
	Applicant’s arguments have been considered and are moot in view of new grounds of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-9, and 13-14 of U.S. Patent No. 15/866,280. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are disclosed by identical combinations of cited prior art.
Therefore, Claims 1-5, and 10-13 of this application are patentably indistinct from claims 1-5, 8-9, and 13-14 of Application No. 15/866,280. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova et al. (US 20180113752 A1) in view of Senci et al. (US 20180174252 A1).

In regards to Claims 1 and 10, Derbakova discloses:
A computer apparatus for cross-ledger transfers between a plurality of distributed ledgers for scalable transaction throughput, the computer apparatus comprising: memory for holding computer-readable code and data; one or more processors for executing said computer-readable code so as to modify said data; computer-readable code for (a local node-stack for a target distributed ledger of the plurality of distributed ledgers; and computer-readable code for a node-stack for a source distributed ledger of the plurality of distributed ledgers/a plurality of distributed ledgers),  (See Derbakova: Fig. 1a – Derbakova discloses a plurality of distributed ledger networks/blockchains (122, 124, and 126) communicatively connected via transactions (127 and 129) propogating through a blockchain 140. It is known that a blockchain system must be implemented using a computer apparatus with at least memory for holding computer-readable code and data used to implement blockchain node functionality for each operating blockchain/distributed ledger and a processor for execution of said computer-readable code); 
wherein the source distributed ledger is different from the target distributed ledger (See
Derbakova: Fig. 1a – Derbakova discloses transactions being performed between a source ledger 122 and a target ledger 124 which are different distributed ledgers/blockchains).

Derbakova fails to explicitly disclose:
wherein (the local node-stack/each node-stack) is configured to use a foreign payment verification node-stack to verify inter-ledger transactions.

However, in a similar field of endeavor, Senci discloses:
wherein the local node-stack is configured to use a foreign payment verification node-stack to verify transactions (See Senci: Para. [0024] – “See Senci: Para. [0024] – “For example, a merchant may be presented with a foreign payment card. The merchant may be reluctant to accept a foreign payment card, due to an increased risk that the transaction may later be identified as fraudulent. To mitigate the risk of fraudulent transactions, the merchant may query the TI computing device with a payment card identifier to determine if there are recorded travel reservations to the country or the region where the merchant is located” – Senci discloses a computing device capable of performing foreign payment verification on transactions”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute each of the local nodes of the source and target distributed ledgers configured to handle transactions between the source and target ledgers of Derbakova for the payment verification nodes configured to perform foreign payment verification as disclosed by Senci in order to increase the overall security strength of the system by providing additional verification requirements for foreign transactions which are statistically more likely to be fraudulent.

Claims 2-3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Senci in further view of Saur et al (US 20180145836 A1).

In regards to Claim 2, the combination of Derbakova and Senci discloses the computer appratus of claim 1 but fails to explicitly disclose:
at the foreign payment verification node-stack:a block header/signature chain that includes block headers and block signatures for the source distributed ledger.

However, in a similar field of endeavor, Saur discloses:
at the foreign payment verification node-stack:a block header/signature chain that includes block headers and block signatures for the source distributed ledger (See Saur: Para. [0037] - “As part of the signing process, BSM 35 may also include version information for itself and a hash of itself as part of the block signature or somewhere else in the block header”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective fling date to use the block signature/block header of Saur in the distributed ledger system of the combination of Derbakova and Senci in order to increase ledger security.

In regards to Claims 3 and 11, the combination of Derbakova and Senci discloses the computer apparatus of claim 2 but fails to explicitly disclose:
further comprising, at the foreign payment verification node-stack: an index of block hashes to the block headers in the block header/signature chain.

However, Saur discloses:
further comprising, at the foreign payment verification node-stack:an index of block hashes to the block headers in the block header/signature chain (See Saur: Para. [0003] – “The block header may also include a hash value for the payload and a proof of work (POW), possibly along with other hash values or other types of data, such as a hash of the previous block”).

Saur in the distributed ledger system of the combination of Derbakova and Senci in order to increase the security of the ledger.

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Senci in further view of Karame et al. (US 20180025435 A1).

In regards to Claims 4 and 12, the combination of Derbakova and Senci discloses the apparatus of claim 1 but fails to explicitly disclose:
wherein an existing transaction in the source distributed ledger contains a transaction output which has the digitally-represented economic value for the cross-ledger transfer.

However, in a similar field of endeavor, Karame discloses:
wherein an existing transaction in the source distributed ledger contains a transaction output which has the digitally-represented economic value for the cross-ledger transfer (See Karame: Para. [0075] – “In a step S8, the sender bank, receiver bank, and the central bank CB add the transaction to their ledgers and will continue to maintain consensus over the content of their ledgers to ensure the correctness of the transaction history”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the transaction process including cross-ledger transaction consensus maintenance disclosed by Karame for the cross-ledger transaction process disclosed by the combination of Derbakova and Senci in order to increase the overall security of the system by ensuring that transaction consensus is determined as soon as a transaction is performed.

Claims 5-9 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Derbakova in view of Senci in further view of Vincent (US Patent Publication Number 20190172057 A1).

In regards to Claims 5 and 13, the combination of Derbakova, Senci and Karame discloses the computer apparatus of claim 4 but fails to explicitly disclose:
wherein the local node-stack is configured to construct a locking transaction which spends and locks the digitally-represented economic value of the transaction output of the existing transaction such that the digitally-represented economic value cannot be further spent in the source distributed ledger.

However, in a similar field of endeavor, Vincent discloses:
wherein the local node-stack is configured to construct a locking transaction which spends and locks the digitally-represented economic value of the transaction output of the existing transaction such that the digitally-represented economic value cannot be further spent in the source distributed ledger (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret. Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC. Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi. Transaction Tx1 is broadcast to the blockchain”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the locking transaction technique of Vincent in the distributed ledgers Derbakova, Senci and Karame in order to ensure integrity of the distributed ledgers.

In regards to Claim 6 and 14, the combination of Derbakova, Senci, Karame, and Vincent discloses the computer apparatus of claim 5. However, Derbakova fails to explicitly disclose:
wherein the locking transaction comprises at least one intra-ledger transaction input, one cross-ledger reference transaction input, and zero or more transaction outputs.

However, Vincent discloses:
wherein the locking transaction comprises at least one intra-ledger transaction input, one cross-ledger reference transaction input, and zero or more transaction outputs (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret.  Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC.  Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi.  Transaction Tx1 is broadcast to the blockchain” – the secret value comprises an intra-ledger input and the deposit transaction comprises a cross-ledger input).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the locking transaction technique of Vincent in the distributed ledgers systems of the combination of Derbakova, Senci and Karame in order to ensure integrity of the distributed ledgers.

In regards to Claim 7 and 15, the combination of Derbakova, Senci, Karame, and Vincent discloses the computer apparatus of claim 5. However, Derbakova fails to explicitly discloses:
wherein the local node-stack is required, prior to constructing a completing transaction which spends a transaction output of an initiating transaction in the target distributed ledger, to verify existence of the locking transaction in the source distributed ledger and match a value of the transaction output of the initiating transaction against the value spent by the locking transaction.

However, Vincent discloses:
wherein the local node-stack is required, prior to constructing a completing transaction which spends a transaction output of an initiating transaction in the target distributed ledger, to verify existence of the locking transaction in the source distributed ledger and match a value of the transaction output of the initiating transaction against the value spent by the locking transaction. (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret.  Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC.  Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi.  Transaction Tx1 is broadcast to the blockchain” – the output cannot occur if the amount does not exist).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the locking transaction technique of Vincent in the distributed ledgers systems of the combination of Derbakova, Senci and Karame in order to ensure integrity of the distributed ledgers.

In regards to Claims 8 and 16, the combination of Derbakova, Senci, Karame and Vincent discloses:
wherein the initiating transaction comprises no transaction inputs and one transaction output (See Karame: Para. [0024] – “the system includes a central bank CB which has a plurality of nodes (three in the embodiment schematically shown) within a mainchain, as well as regular banks A, B, C, and D. Regular banks A and B are within a first sidechain 1 and regular banks C and D are within a second sidechain 2. Preferably, in practice, each regular bank will form a sidechain (maintain a separate private ledger) with every other regular bank that it deals with, along with some central bank nodes. Consensus is maintained over the transaction histories, namely the private ledger, so that the transactions history is consistent across banks.” – the initial transaction does not require any additional inputs in order to be transferred to the target ledger).

In regards to Claims 9 and 17, the combination of Derbakova, Senci, Karame and Vincent discloses the computer apparatus of claim 7. However, Karame fails to explicitly disclose:
wherein the completing transaction comprises one intra-ledger transaction input, one cross-ledger reference transaction input, and one or more transaction outputs

However, Vincent discloses:
wherein the completing transaction comprises one intra-ledger transaction input, one cross-ledger reference transaction input, and one or more transaction outputs (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret.  Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount .

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the locking transaction technique of Vincent in the distributed ledgers systems of the combination of Derbakova, Senci, and Karame in order to ensure integrity of the distributed ledgers.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karame in view of Vincent in further view of Derbakova.

In regards to Claim 18, Karame discloses:
An apparatus for cross-ledger transfers between a plurality of distributed ledgers for scalable transaction throughput, the apparatus comprising: memory for holding computer-readable code and data; computer-readable code configured to determine an existing transaction in the source distributed ledger which has a transaction output that is unspent; computer-readable code configured to generate and submit an initiating transaction for commission to the target distributed ledger, wherein the initiating transaction has a transaction output (See Karame: Para. [0024] – “the system includes a central bank CB which has a plurality of nodes (three in the embodiment schematically shown) within a mainchain, as well as regular banks A, B, C, and D. Regular banks A and B are within a first sidechain 1 and regular banks C and D are within a second sidechain 2. Preferably, in practice, each regular bank will form a sidechain (maintain a separate private ledger) with every other regular bank that it deals with, along with some central ; 
Computer-readable code configured to generate and submit a completing transaction for commission to the target distributed ledger, wherein the completing transaction is generated to spend the transaction output of the initiating transaction in the target distributed ledger and reference the locking transaction in the source distributed ledger to verify existence of the locking transaction (See Karame: Para. [0024] – “the system includes a central bank CB which has a plurality of nodes (three in the embodiment schematically shown) within a mainchain, as well as regular banks A, B, C, and D. Regular banks A and B are within a first sidechain 1 and regular banks C and D are within a second sidechain 2. Preferably, in practice, each regular bank will form a sidechain (maintain a separate private ledger) with every other regular bank that it deals with, along with some central bank nodes. Consensus is maintained over the transaction histories, namely the private ledger, so that the transactions history is consistent across banks.” – Karame discloses multiple blockchains maintaining consensus of transactions, See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret.  Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC.  Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi.  Transaction Tx1 is broadcast to the blockchain” – Vincent discloses locking transaction during transfer to prevent incorrect value transferrence) and;

Karame fails to explicitly disclose: 
computer-readable code configured to generate and submit a completing transaction for commission to the source distributed ledger, wherein the completing transaction is generated to spend and lock the transaction output of the initiating transaction in the source distributed ledger and reference the locking transaction in the target distributed ledger to verify existence of the intiating transaction

Vincent discloses:
computer-readable code configured to generate and submit a completing transaction for commission to the source distributed ledger, wherein the completing transaction is generated to spend and lock the transaction output of the initiating transaction in the source distributed ledger and reference the locking transaction in the target distributed ledger to verify existence of the intiating transaction (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret.  Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC.  Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi.  Transaction Tx1 is broadcast to the blockchain” – Vincent discloses locking transaction during transfer to prevent incorrect value transferrence).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the transaction locking process disclosed by Vincent to the transactions of the source and target distributed ledger as disclosed by Karame in order to increase the overall transactional security of the system by ensuring that funds are properly transferred and decreasing the chances of fraudulent transactions occurring.

However, the combination of Karame and Vincent fails to explicitly disclose:
wherein the source distributed ledger maintained by a source distributed ledger network is different form the target distributed ledger maintained by a target distributed ledger network

Derbakova discloses:
wherein the source distributed ledger maintained by a source distributed ledger network is different form the target distributed ledger maintained by a target distributed ledger network (See Derbakova: Fig. 1a – Derbakova discloses transactions being performed between a source ledger 122 and a target ledger 124 which are different distributed ledgers/blockchains).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the source distributed ledger and target distributed ledger disclosed by the combination of Karame and Vincent for the independently maintained source and target ledgers disclosed by Derbakova in order to increase the efficiency and security of the machine by providing additional computational resources as well as a verifiable comparator reference in the form of an additional distributed ledger

In regards to Claim 19, the combination of Karame, Vincent, and Derbakova discloses:
The apparatus of Claim 18, wherein the transaction output of the initiating transaction is only spendable by the completing transaction when the completing transaction references the locking transaction and when a value of the transaction output of the initiating transaction matches a value of the transaction output of the existing transaction (See Vincent: Para. [0059] – “Alice chooses a secret value, such as a password, string, or number sequence or any other data type, which she keeps secret.  Alice generates a first blockchain transaction, hereafter referred to as a "deposit transaction", comprising an output which spends an amount equal to Bob's estimate for the cost of the journey--in this example, 5 BTC.  Alice signs transaction Tx1 with her digital signature, locks the transaction using a hash of her secret value, and sends the transaction to the multisig address generated by the taxi.  Transaction Tx1 is broadcast to the blockchain”).

In regards to Claim 20, the combination of Karame, Vincent, and Derbakova discloses:
The apparatus of claim 18, wherein the distributed ledger comprises a blockchain (See Vincent: Abstract – “This distributed ledger may be a blockchain, such as, for example, the Bitcoin blockchain”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3685